Citation Nr: 0900897	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  06-08 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

What evaluation is warranted for residual scarring from a 
laceration to the left foot from August 27, 1999?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to May 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for residual scarring 
from a laceration to the left foot and assigned a 
noncompensable evaluation, effective August 27, 1999.  The 
veteran has appealed the evaluation assigned.

In November 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.  At 
the hearing, the veteran submitted documentation that he was 
withdrawing claims of entitlement to service connection for a 
left hallux valgus and hammer toe.  Thus, those issues are 
not part of the current appellate review.


FINDING OF FACT

Since August 1999, residual scarring from a laceration to the 
left foot consists primarily of an abnormal texture measuring 
less than six square inches, but without tenderness, 
disfigurement, ulceration, adherence, instability, tissue 
loss, keloid formation, or hyperpigmentation.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
residual scarring from a laceration to the left foot have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp.  2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.31, 4.116, 
4.118, Diagnostic Codes 7801, 7803, 7804, 7805 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned the 
notice requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
decision of the United States Court of Appeals for Veterans 
Claims in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
spoke only to cases of entitlement to an increased rating. 
 Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard.
 
VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, and as warranted by law, affording a VA examination. 
 The claimant was provided the opportunity to present 
pertinent evidence, including testimony at a 2008 Board 
hearing.  In sum, there is no evidence of any VA error in 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  

The veteran submitted additional evidence following the 
issuance of the statement of the case in February 2008.  At 
the November 2008 hearing, the veteran indicated he wanted to 
waive initial consideration of that evidence by the agency of 
original jurisdiction.  Thus, the Board may consider that 
evidence in the first instance.  See 38 C.F.R. § 20.1304(c) 
(2008).
 
The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of the claim.  Indeed, the 
appellant has not suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.  



Analysis

At the November 2008 hearing, the veteran testified that he 
had pain in his left foot, which he described as "very 
painful."  He noted the pain throbbed and would come and go, 
but that it was essentially constant.  He stated the 
laceration was on the top of his foot almost between two 
toes.  The veteran testified the scar was still tender and 
that shoes would rub against it and cause pain.  He stated he 
had to wear socks to protect the scar.  The veteran noted he 
had been given a special shoe and would wear that.  He also 
testified he would have to buy extra wide shoes so that the 
top of the shoe would not rub against the scar.  The veteran 
stated he took Motrin on a regular basis for the pain.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2008).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 
38 C.F.R. § 3.321 (2008) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

A 10 percent rating is warranted for scars (other than those 
involving the head, face, or neck) that are deep or that 
cause limited motion, provided that they cover an area or 
areas exceeding 6 square inches (39 sq. cm.).  38 C.F.R. § 
4.118, Diagnostic Code 7801.  

Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, 
Diagnostic Code 7801, Note (1).  

A deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2). 

A 10 percent rating is also warranted for scars (other than 
those on the head, face, or neck) that are superficial and 
that do not cause limited motion, provided that they cover an 
area or areas of 144 square inches (929 sq. cm.) or greater.  
A superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note 
(2). 

A 10 percent rating is also warranted for scars which are 
superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 
7803.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  38 
C.F.R. § 4.118, Diagnostic Code 7803, Note (1). 

A 10 percent rating is also warranted for a superficial scar 
which is painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804. 

Other scars are rated base on the limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Where, as here, the rating schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

For historical purposes, the service medical records show 
that in June 1991, the veteran sustained a laceration to his 
left foot the prior evening.  Examination of the foot 
revealed intact neurological, vascular, and motor findings.  
The wound was cleaned, and steri-strips with benzoin tincture 
were placed on the foot.

The veteran filed a claim for service connection for 
laceration to his left foot in August 1999.  The January 2006 
rating decision on appeal granted the claim and assigned a 
noncompensable evaluation, effective August 27, 1999.  The 
veteran argues he warrants a compensable evaluation for the 
residual scarring.  In a November 2003 statement, the veteran 
claimed that he received stitches for the laceration to his 
left foot and continued to receive care for the residual 
scarring since that time.

The Board has carefully reviewed the evidence of record, to 
include the testimony the veteran provided before the 
undersigned, and finds that the preponderance of the evidence 
is against the grant of a compensable evaluation for residual 
scarring from a laceration to the left foot.  Specifically, 
the scar is superficial and does not cover an area of at 
least 39 square centimeters.  Additionally, it is not 
ulcerated or painful or productive of limitation of motion.  
For example, in the September 2005 VA examination report, the 
examiner stated that the scar on the left foot was on the 
dorsum, measuring 3 centimeters by 0.1 centimeters (0.3 
square centimeters) with hypopigmentation of less than six 
square inches and abnormal texture of less than six square 
inches.  There was no limitation of motion of the left foot.  
The examiner noted there was no tenderness, disfigurement, 
ulceration, adherence, instability, tissue loss, keloid 
formation, or hyperpigmentation.  Hence, the laceration on 
the foot does not meet or approximate the criteria for a 
compensable rating under any of the applicable diagnostic 
codes pertaining to scars.  

There is no doubt that the veteran has pain in his left foot; 
however, the pain has not been attributed to the residual 
scarring on the left foot.  In the September 2005 VA 
examination report, the examiner specifically noted that the 
veteran's severe hallux valgus of the left foot was not 
related to the in-service laceration.  He also noted the 
veteran required corrective shoes because of the hallux 
valgus.  Finally, the examiner specifically stated the 
residual scarring had no tenderness.  The Board finds that 
the objective clinical findings made by the medical 
professional in the September 2005 examination report 
outweigh the veteran's allegations of pain, to the extent 
that the veteran claims that the laceration is causing his 
pain.  

Other medical records in the claims file show multiple 
complaints pertaining to the left foot.  However, none of the 
examination findings in those records address the scar on the 
left foot.  When the veteran was seen in April 1998 
complaining of pain on the dorsum of his left foot and noting 
the laceration injury in service, the examiner diagnosed bony 
exostosis and pes planus.  There was no mention of the 
residual scarring on the left foot.  

The medical records show diagnoses of arthritis of the foot, 
exostosis, and neuritis involving his left foot.  There is no 
indication in the service medical records that the veteran's 
laceration involved any nerve damage or any damage beyond a 
cut in his skin.  While the veteran claims that he received 
stitches for the laceration, the service treatment records do 
not substantiate that allegation.  (The veteran received 
stitches following a laceration to his left hand, for which 
he is service connected.)  The veteran claims that the scar 
has been bothering him since the incident in service, yet he 
did not file a claim for such in August 1992, when he filed a 
claim for service connection for laceration to the left hand.  
The veteran underwent two, separate VA examinations in 
October 1992, and complained of left hand pain only.  The 
absence of evidence in support of an alleged fact clearly is 
an evidentiary circumstance that weighs against the existence 
of the alleged fact.  

The Board considered whether the case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). 
 The veteran has not, however, required frequent 
hospitalization for this service-connected disability and the 
manifestations of such are consistent with the assigned 
schedular evaluation.  In sum, there is no indication that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the evaluations assigned 
for the disability.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).
 
The evidence detailed above also preponderates against 
entitlement to an increased evaluation using a "staged" 
rating for reasons provided above.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Entitlement to an initial compensable evaluation for residual 
scarring from a laceration to the left foot is denied.


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


